  Case 17-82699      Doc 54       Filed 10/29/18 Entered 10/29/18 13:50:09           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: WILLIAM J. BUCHNER                    §       Case No. 17-82699
       CHRISTINE A. BUCHNER                  §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/13/2017.

       2) The plan was confirmed on 04/19/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 06/28/2018.

       6) Number of months from filing or conversion to last payment: 8.

       7) Number of months case was pending: 11.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82699      Doc 54       Filed 10/29/18 Entered 10/29/18 13:50:09         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 7,946.00
      Less amount refunded to debtor(s)                      $ 2,436.40
NET RECEIPTS                                                                       $ 5,509.60



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,310.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 542.34
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 4,852.34

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                          Class         Scheduled    Asserted       Allowed        Paid        Paid
GERACI LAW L.L.C.             Lgl            4,000.00    4,310.00       4,310.00   4,310.00        0.00
SANTANDER CONSUMER USA an     Sec                0.00    7,100.00           0.00       0.00       98.00
SANTANDER CONSUMER USA an     Uns                0.00    8,776.11           0.00       0.00        0.00
CITIZENS FINANCE OF ILLINOIS  Uns                0.00         NA             NA        0.00        0.00
CREDIT ACCEPTANCE             Sec                0.00   18,039.45           0.00       0.00        0.00
INNOVATIVE HOME CONCEPTS, INC Sec            1,751.77    1,751.77       1,751.77       0.00      105.00
OCWEN LOAN SERVICING LLC      Sec           19,942.15   19,942.15           0.00       0.00        0.00
AAA1 AUTO TITLE LOANS         Uns            1,500.00         NA             NA        0.00        0.00
ADVOCATE GOOD SHEPHERD        Uns              364.00         NA             NA        0.00        0.00
ADVOCATE HEALTH CARE          Uns              571.00         NA             NA        0.00        0.00
ARMOR SYSTEMS CO              Uns               55.00       55.00          55.00       0.00        0.00
AXCSSFN / CNGO                Uns            2,067.00         NA             NA        0.00        0.00
AXCSSFN / CNGO                Uns            4,824.00         NA             NA        0.00        0.00
CACH LLC                      Uns            5,177.00         NA             NA        0.00        0.00
CERTIFIED SERVICES INC        Uns               76.00         NA             NA        0.00        0.00
CERTIFIED SERVICES INC        Uns              190.00         NA             NA        0.00        0.00
CERTIFIED SERVICES INC        Uns              205.00         NA             NA        0.00        0.00
CERTIFIED SERVICES INC        Uns            1,139.00         NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-82699      Doc 54       Filed 10/29/18 Entered 10/29/18 13:50:09    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
CERTIFIED SERVICES INC              Uns        453.00        NA         NA        0.00       0.00
DAVID BOWERS DPM                    Uns        750.00        NA         NA        0.00       0.00
DISH NETWORK                        Uns        194.00        NA         NA        0.00       0.00
HARRIS & HARRIS LTD                 Uns        302.00        NA         NA        0.00       0.00
ILLINOIS DEPARTMENT OF              Pri        729.00     346.30     346.30     346.30       0.00
ILLINOIS DEPARTMENT OF              Uns          0.00     942.91     942.91       0.00       0.00
MBB                                 Uns         50.00        NA         NA        0.00       0.00
MBB                                 Uns        261.00        NA         NA        0.00       0.00
MCHENRY COUNTY CLERK                Uns          0.00        NA         NA        0.00       0.00
THE PAYDAY LOAN STORE               Uns        360.00     710.76     710.76       0.00       0.00
RESURGENT CAPITAL SERVICES          Uns          0.00   5,354.76   5,354.76      42.26       0.00
TEKCOLLECT                          Uns         50.00        NA         NA        0.00       0.00
BASS & ASSOCIATES PC                Uns      1,420.00   1,127.81   1,127.81       0.00       0.00
US BANK HOME MORTGAGE               Uns          0.00        NA         NA        0.00       0.00
VILLAGE OF RICHMOND POLICE          Uns         45.00        NA         NA        0.00       0.00
WISCONSIN DEPARTMENT OF             Uns          0.00     470.87     470.87       0.00       0.00
THE PAYDAY LOAN STORE               Uns          0.00   1,103.45   1,103.45       0.00       0.00
THE PAYDAY LOAN STORE               Uns          0.00     359.34     359.34       0.00       0.00
RESURGENT CAPITAL SERVICES          Uns          0.00   1,138.36   1,138.36       0.00       0.00
RESURGENT CAPITAL SERVICES          Uns          0.00     481.00     481.00       0.00       0.00
RESURGENT CAPITAL SERVICES          Uns          0.00     528.37     528.37       0.00       0.00
CERASTES LLC                        Uns          0.00   5,646.43   5,646.43      44.56       0.00
CERASTES LLC                        Uns          0.00   2,679.20   2,679.20      21.14       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82699      Doc 54       Filed 10/29/18 Entered 10/29/18 13:50:09     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00              $ 0.00
      Mortgage Arrearage                             $ 0.00          $ 0.00              $ 0.00
      Debt Secured by Vehicle                        $ 0.00          $ 0.00            $ 98.00
      All Other Secured                         $ 1,751.77           $ 0.00           $ 105.00
TOTAL SECURED:                                  $ 1,751.77           $ 0.00           $ 203.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00            $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00            $ 0.00               $ 0.00
        All Other Priority                       $ 346.30          $ 346.30                $ 0.00
TOTAL PRIORITY:                                  $ 346.30          $ 346.30                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 20,598.26         $ 107.96                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,852.34
       Disbursements to Creditors                 $ 657.26

TOTAL DISBURSEMENTS:                                             $ 5,509.60




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82699        Doc 54      Filed 10/29/18 Entered 10/29/18 13:50:09               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
